    Case: 1:19-cv-00395 Document #: 32 Filed: 07/15/19 Page 1 of 9 PageID #:219




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LIEUTENANT SHARON ROBINSON,                        )
DIRECTOR WINONA HANNAH,                            )
SERGEANT MARCELLA SAWYER,                          )
TELECOMMUNICATIONS CARLA                           )
KIMBER, SERGEANT VERONICA                          )      Case No. 19-cv-00395
HARRIS and OFFICER LAWANDA                         )
BURRAS,                                            )      Honorable Sharon Johnson Coleman
                                                   )
               Plaintiffs,                         )
                                                   )
       v.                                          )
                                                   )
CHICAGO STATE UNIVERSITY,                          )
CAPTAIN JAMES MADDOX, individually                 )
and in his official capacity, LIEUTENANT           )
CHARLES STEWARD, individually and in               )
his official capacity,                             )
                                                   )
               Defendants.                         )


            DEFENDANTS’ MOTION TO STRIKE PLAINTIFFS’ SUR-REPLY

       Defendants Chicago State University, Captain James Maddox, and Lieutenant Charles

Steward1 (collectively “Defendants”), by and through their attorneys Husch Blackwell LLP,

respectfully submit the following Motion to Strike Plaintiffs’ Sur-Reply in response to Plaintiffs’

Motion for Leave to File a Sur-Reply in Opposition to Defendants’ Motion to Dismiss

(“Plaintiffs’ Motion for Leave to File a Sur-Reply”)2 (Dkt. 30). Defendants respectfully request

that this Court deny Plaintiffs’ Motion for Leave to File a Sur-Reply and, accordingly, strike

Plaintiffs’ Sur-Reply to Defendants’ Motion to Dismiss (“Plaintiffs’ Sur-Reply”) (Dkt. 30-1),

which Plaintiffs attached as an exhibit to their Motion for Leave to File a Sur-Reply. In the

1
  Defendant Steward, who is no longer employed at Chicago State University, has not been served with
the summons or Complaint. This motion should not be construed as acceptance of service on behalf of
Defendant Steward.
2
  Cited herein as Pls.’ Mot.
       Case: 1:19-cv-00395 Document #: 32 Filed: 07/15/19 Page 2 of 9 PageID #:219




alternative, Defendants request that they be granted leave to file a response to Plaintiffs’ Sur-

Reply.

I. Procedural Background

          Defendants’ Motion to Dismiss was filed on March 29, 2019 (Dkt. 11).3 Plaintiffs’ filed

their Response in Opposition to Defendants’ Motion to Dismiss on May 21, 2019 (“Plaintiffs’

Response”) (Dkt. 18). This Response was 20 pages long, and Plaintiffs belatedly filed a Motion

for Leave to File an Oversized Brief on May 22, 2019 (Dkt. 22). Defendants’ Reply in Support

of Their Motion to Dismiss (“Defendants’ Reply”) was filed on June 10, 2019 (Dkt. 26).

      Twenty-one days after Defendants filed their Reply, on July 1, 2019, Plaintiffs filed the

instant Motion for Leave to File a Sur-Reply, and attached their Sur-Reply to their Motion (Dkts.

30, 30-1). Plaintiffs have noticed their Motion for presentment on July 26, 2019 (Dkt. 31), forty-

six days after Defendants filed their Reply.

II. Argument

          A. Plaintiffs’ Motion for Leave to File a Sur-Reply Should Be Denied, and Their
             Sur-Reply Stricken

          Sur-replies are generally disfavored. Belcastro v. United Airlines, Inc., No. 17 C 1682,

2019 WL 1651709, at *14 (N.D. Ill. Apr. 17, 2019); see also Smith v. Bray, 681 F.3d 888, 903

(7th Cir. 2012) (explaining that sur-replies are “relatively rare” within the seven districts of the

Seventh Circuit). Plaintiffs’ Motion for Leave to File a Sur-Reply should be denied for the

following reasons. Because Plaintiffs’ Motion should be denied, their attached Sur-Reply should

also be stricken.

          As an initial matter, Plaintiffs appear to be seeking to delay this litigation. First, Plaintiffs

belatedly requested leave to file a sur-reply 21 days after Defendants’ Reply was filed. Then,


3
    Cited herein as Defs.’ Mot.


                                                     2
       Case: 1:19-cv-00395 Document #: 32 Filed: 07/15/19 Page 3 of 9 PageID #:219




adding further delay, Plaintiffs noticed their motion for presentment 25 days later. This

contradicts Local Rule 5.3, which requires Plaintiffs present their motion within 14 days. See

also Hon. Sharon Johnson Coleman Motion Practice Procedures. Plaintiffs’ tactic in filing their

motion three weeks after the Defendants’ Reply, and noticing it to be heard three and a half

weeks after that, is unduly prejudicial to Defendants and unnecessarily delays this litigation.

Moreover, Plaintiffs’ motion does not meet the standard set forth by Federal Rule of Civil

Procedure 7(b), which requires Plaintiffs’ motion to “state with particularity” the grounds on

which leave for a sur-reply is sought. F.R.C.P 7(b) (requiring that a motion must “state with

particularity the grounds for seeking the order”). Here, Plaintiffs’ Motion is anything but

particular. It claims a sur-reply is warranted because Defendants’ Reply included “three new

arguments”— yet, it fails to identify what these alleged “new” arguments are. See Pls.’ Mot.,

¶ 3.    As a result, Plaintiffs’ motion has so little detail the Court cannot evaluate whether

Defendants actually proffered any “new” arguments because these arguments are never

identified. A motion that fails to show why a sur-reply is necessary must be denied. See

Belcastro, 2019 WL 1651709, at *14 (denying leave to file sur-reply where motion for leave

made no “showing of why the surreply was necessary to address the reply brief”). Furthermore,

not only does Plaintiffs’ motion fail to articulate with any detail the reason a sur-reply is

warranted, but also seems to suggest by including Plaintiffs’ 12-page sur-reply as an exhibit that

the Court should be required to read the sur-reply itself in order to determine if leave to file the

sur-reply should be granted. Relying on a sur-reply in support of a motion for leave to file a sur-

reply is not appropriate and wholly defeats the purpose of the motion.

         Despite the foregoing, if the Court chooses to read Plaintiffs’ sur-reply in order to decide

Plaintiffs’ motion, it will find Plaintiffs’ sur-reply is not warranted. Contrary to Plaintiffs’




                                                  3
    Case: 1:19-cv-00395 Document #: 32 Filed: 07/15/19 Page 4 of 9 PageID #:219




unsupported allegations that “new arguments” were made by Defendants in their Reply

necessitating a sur-reply, in reality, all arguments raised in Defendants’ Reply either already

were raised in their Motion to Dismiss or were direct responses to arguments raised by Plaintiffs

for the first time in their Response. “Courts generally disfavor sur-replies but have discretion to

allow them to address new arguments or evidence raised in the reply brief.” Belcastro, 2019 WL

1651709, at *14. As such, denial of a motion to file a sur-reply is appropriate where there has

been adequate opportunity to present arguments. See Franek v. Walmart Stores, Inc., Nos. 08–

CV–0058, 08–CV–1313, 2009 WL 674269, *19 n. 14 (N.D. Ill., March 13 2009). Plaintiffs have

had such an opportunity here.

       Plaintiffs state Defendants only raised four arguments in their Motion to Dismiss, that

they responded to all four arguments in their Response, and Defendants then raised “three new

arguments” in their Reply. See Pls.’ Mot., ¶¶ 1, 3. This is false. Defendants raised at least seven

arguments in their Motion to Dismiss: (1) Plaintiffs’ constitutional claims against Chicago State

University (“CSU”) and Defendants Maddox and Steward in their official and individual

capacities are barred by the Eleventh Amendment, including but not only because Steward is no

longer employed at CSU; (2) Defendants Maddox and Steward cannot be liable for damages

under Title VII; (3) Plaintiffs’ Title VII gender discrimination claim should be dismissed because

Plaintiffs failed to plead that (a) they were qualified for their jobs and met job expectations, (b)

that, in regards to Plaintiffs Hannah and Kimber, there were similarly situated employees who

were treated differently, and (c), that, particularly in regards to Plaintiffs Kimber, Harris, and

Burras, they were subject to adverse employment actions; (4) Plaintiffs failed to state a

retaliation claim; (5) Plaintiffs failed to state a conspiracy claim against Defendants Maddox and

Steward; (6) Plaintiffs failed to state an intentional infliction of emotional distress claim; and (7)




                                                  4
    Case: 1:19-cv-00395 Document #: 32 Filed: 07/15/19 Page 5 of 9 PageID #:219




Plaintiffs’ claims had procedural deficiencies, including (1) a failure to exhaust their

administrative remedies particularly to the Title VII claims and (2) untimeliness under the

relevant statutes of limitations.   See Defs.’ Mot. at 2-3; see generally Defs.’ Mot. These

arguments were presented clearly in Defendants’ Motion to Dismiss.

       As detailed in Defendants’ Reply, Plaintiffs failed to respond to and/or effectively

conceded to: (1) Defendants’ argument that Plaintiffs cannot receive monetary damages from

Defendants Maddox and Steward in their respective personal capacities, see Defs.’ Mot. at 4-5;

Defs.’ Reply at 4; (2) Defendants’ argument that Plaintiffs cannot be awarded injunctive relief

against Defendants Maddox and Steward in their official capacities, see Defs.’ Mot. at 3-5, n. 2;

Defs.’ Reply at 5; (3) Defendants’ argument that Title VII does not allow Defendants to be sued

in their individual capacity, see Defs.’ Mot. at 5-6; Defs.’ Rep. at 6; and (4) Defendants’

argument that, in particular, Plaintiffs’ failed to allege that adverse employment actions were

taken against Plaintiffs Kimber, Harris, or Burras, see Defs.’ Mot. at 7-9; Defs.’ Reply at 8.

These arguments were not “new” in Defendants’ Reply; rather, they were raised in Defendants’

Motion to Dismiss and not responded to in Plaintiffs’ Response. Moreover, Defendants could

not possibly have argued in their Motion to Dismiss that Plaintiffs waived their opposition to

these arguments as the Plaintiffs had not yet had the opportunity to respond. See G & S Holdings

LLC v. Cont’l Cas. Co., 697 F.3d 534, 538 (7th Cir. 2012) (where a party fails to make an

argument in response to a motion to dismiss, any argument that dismissal is inappropriate on that

basis is waived). As such, Plaintiffs are not entitled to file a sur-reply to address Defendants’

arguments now when they had ample opportunity to do so in their twenty-page Response. See

Belcastro, 2019 WL 1651709, at *14 (denying leave to file sur-reply in part because motion was

30 pages and response was 25 pages); see also U.S. ex rel. Pogue v. Diabetes Treatment Centers




                                               5
    Case: 1:19-cv-00395 Document #: 32 Filed: 07/15/19 Page 6 of 9 PageID #:219




of Am., Inc., 238 F. Supp. 2d 270, 277 (D.D.C. 2002) (denying leave to file sur-reply where

“new” matter was existing law that counsel is presumed to know; “[a] surreply is most

appropriate where the new matter introduced is factual.”).

       Furthermore, Defendants’ arguments that Plaintiffs failed to exhaust all administrative

remedies and should not be permitted to amend their complaint were raised in their Reply in

direct response to Plaintiffs’ Response. See Teufel v. N. Trust Co., No. 14-CV-7214, 2017 WL

896562, at *2 (N.D. Ill. Mar. 6, 2017) (where plaintiff raises new issues or arguments in response

to defendants’ motion, defendants are entitled to respond to those arguments in their reply brief),

aff'd, 887 F.3d 799 (7th Cir. 2018), cert. denied, 139 S. Ct. 271 (2018). Plaintiffs did not attach

their notices of right to sue to their Complaint, and, as such, Defendants were not on notice as to

Plaintiffs’ right to sue, much less as to the particular allegations underlying the charges they were

permitted to sue on, until after Plaintiffs’ Response was filed. See Defs.’ Reply at 15. Likewise,

Plaintiffs asked for the first time in their Response for leave to amend their complaint. See Pls.’

Resp. at 2; Defs.’ Reply at 18. Again, Defendants could not respond to that request until it was

made. Thus, Defendants’ arguments that the Complaint exceeded the scope of the EEOC

charges and Plaintiffs should not be granted leave to amend their Complaint were appropriately

presented in their Reply. “Where the arguments made by Defendants in their reply brief are

merely responses to new arguments made by Plaintiffs in their response, a sur-reply is not

appropriate.” EEOC v. Freeman, 961 F.Supp.2d 783, 801 (D. Md. 2013) (internal quotations

omitted).

   For these reasons, Plaintiffs’ Motion for Leave to File a Sur-Reply should be denied and

Plaintiffs’ Sur-Reply stricken.




                                                 6
    Case: 1:19-cv-00395 Document #: 32 Filed: 07/15/19 Page 7 of 9 PageID #:219




       B. In the Alternative, Defendants Should Be Given Leave to File A Response to
          Plaintiffs’ Sur-Reply

       Leave to file a sur-reply is appropriate where the movant has not had opportunity to

thoroughly brief the issues. See Jeffries v. Wells Fargo Bank, NA, 2011 WL 5023396, *2 (N.D.

Ill. Oct. 19, 2011). Here, Plaintiffs argue for the first time in their Sur-Reply that (1) Defendant

Steward must now be held accountable in his official capacity—even though he no longer works

at CSU—“for the discriminatory policies that he implemented throughout his employment with

CSU”; (2) the “collective claims” of all Plaintiffs are sufficient to show a pattern and practice of

discrimination despite Plaintiffs’ failure to specifically identify any adverse employment

practices to which Plaintiffs Kimber, Harris, and Burras were subjected; (3) Plaintiffs’ claims

against Defendants Steward and Maddox are reasonably related to the EEOC charges and would

have grown out of the EEOC investigation; and (4) Plaintiffs were not required to name

Defendants Steward and Maddox in their EEOC charges.              See generally Pls.’ Sur-Reply.

Defendants also request an opportunity to respond to Plaintiffs’ arguments regarding their

request for leave to amend their Complaint.

       With specific regard to the first two points, Plaintiffs had ample opportunity to raise these

arguments in their Response, as they now use these points to counter arguments first raised in

Defendants’ Motion to Dismiss.        If Plaintiffs had done so, Defendants would have had

opportunity to respond in their Reply. Instead, Plaintiffs specifically failed to address

Defendants’ arguments initially, and thus waived their arguments in opposition. See G & S

Holdings, 697 F.3d at 538. However, if this Court were to determine that Plaintiffs had not

conceded these arguments, and grant Plaintiffs’ leave to file a sur-reply, Defendants should be

entitled to address them.    Therefore, if the Court allows Plaintiffs’ Sur-Reply, Defendants




                                                 7
        Case: 1:19-cv-00395 Document #: 32 Filed: 07/15/19 Page 8 of 9 PageID #:219




respectfully request an opportunity to file their own sur-reply to address Plaintiffs’ Sur-Reply in

full.

                                            Conclusion

          For the reasons stated herein, Defendants respectfully request that this Court deny

Plaintiffs’ Motion for Leave to File a Sur-Reply and strike Plaintiffs’ Sur-Reply. In the

alternative, Defendants request that they be granted leave to file their own sur-reply.



Dated: July 15, 2019                          Respectfully submitted,

                                              HUSCH BLACKWELL LLP



                                              By: /s/ Lisa J. Parker__________

                                                      Lisa J. Parker (#6230008)
                                                      120 South Riverside Plaza, Suite 2200
                                                      Chicago, IL 60606
                                                      (312) 655-1500
                                                      (312) 655-1501 (Facsimile)
                                                      lisa.parker@huschblackwell.com

                                                      John W. Borkowski (#6320147)
                                                      1251 North Eddy Street, Suite 200
                                                      South Bend, IN 46617
                                                      (574) 239-7010
                                                      (574) 287-3116 (Facsimile
                                                      john.borkowski@huschblackwell.com

                                                      Attorneys for Defendants




                                                 8
    Case: 1:19-cv-00395 Document #: 32 Filed: 07/15/19 Page 9 of 9 PageID #:219




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on the 15th day of July, 2019, a copy of the above and

foregoing document was filed with the Clerk of Court using the CM/ECF system which sent

electronic notification of such filing to all those individuals currently electronically registered

with the Court.



                                                               /s/ Lisa J. Parker




                                                  9
